Case 9:19-cv-81160-RS Document 775 Entered on FLSD Docket 12/16/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-81160-CIV-SMITH
  APPLE INC.,
         Plaintiff,
  v.
  CORELLIUM, LLC,
         Defendant.
  _______________________/
                 ORDER AFFIRMING REPORT AND RECOMMENDATION
         This matter is before the Court on Magistrate Judge Matthewman’s Report and

  Recommendation on Plaintiff, Apple Inc.’s Motion to Exclude Legal Opinions and Corresponding

  Testimony of Corellium’s Experts Clark Asay and Alexander Stamos [DE 614]. The parties have

  not filed objections. Upon careful consideration, it is

         ORDERED that the Report and Recommendation [DE 614] is AFFIRMED AND

  ADOPTED.       Accordingly, Apple’s Motion to Exclude Legal Opinions and Corresponding

  Testimony of Corellium’s Experts Clark Asay and Alexander Stamos [DE 451] is GRANTED IN

  PART AND DENIED IN PART:

             1. The Motion is granted in its entirety as to Professor Clark Asay. Professor Asay’s

  testimony and opinions are excluded, and he is not permitted to testify at trial as his opinions are

  improper, unfairly prejudicial under Federal Rule of Evidence 403, and do not pass muster under

  Daubert; and

             2. The Motion is granted in part and denied in part as to Professor Stamos.

  Professor Stamos shall not testify as to any legal arguments, legal conclusions, or the intent of the

  DMCA or other law. He is permitted to testify as to his properly disclosed opinions regarding
Case 9:19-cv-81160-RS Document 775 Entered on FLSD Docket 12/16/2020 Page 2 of 2




  security research and industry standards, and is permitted to respond to Dr. Michael Siegel’s

  industry analysis of what constitutes “good faith security research.”

         DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of December 2020.




                                                   2
